Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grace Kim on 4-22-22.

The application has been amended as follows: 

The title has been changed to ---METHOD OF TREATING AORTIC ANEURYSM USING MUSE CELLS---. 

Claims 10, 14 have been allowed. 
Claims 1-9, 11-13, 15-19 have been canceled. 
10. A method for treating an aortic aneurysm in a human, the method comprising: 
i) isolating human pluripotent stem cells from mesenchymal tissue; and 
ii) intravenously administering the pluripotent stein cells to a human that has an aortic aneurysm, 
wherein the pluripotent stem cell has the following characteristics: 
(i) expressing SSEA-3-positivity; 
(ii) having low or no telomerase activity; 
(iii) capable of differentiating into any of tridermic cells; 
(iv) showing no neoplastic proliferation; and 
(v) having self-renewal capacities. 
14. The method of claim 10, wherein the aortic aneurysm is an abdominal aortic aneurysm or a thoracic aortic aneurysm. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim Rejections - 35 USC § 112
The rejection of claims 10, 14, 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn because the claims have been limited to administering Muse cells to a human with an aortic aneurysm. 

Claim Rejections - 35 USC § 102
The rejection of claims 10, 14, 16-18 under 35 U.S.C. 102a1 as being anticipated by Yamawaki-Ogata (Eur. J. Cardio-Thoracic Surgery, 2014, Vol. 45, e156-165) as supported by Daugherty (J Clin Invest., 2000, Vol. 105, No. 11, pg 1605-1612) and Signore (2002/0022055) was withdrawn because Yamawaki-Ogata is limited to administering MSCs into mice to treat aortic aneurysms while the claims are limited to isolating pluripotent cells from mesenchymal tissue and administering those pluripotent cells to a human. 
The rejection of claims 10, 14, 17-18 under 35 U.S.C. 102a1 as being anticipated by Westenfelder (2011/0117064) was withdrawn because Westenfelder is limited to administering MSCs into mice to treat aortic aneurysms while the claims are limited to isolating pluripotent cells from mesenchymal tissue and administering those pluripotent cells to a human. 
Claim Rejections - 35 USC § 103
The rejection of claims 10, 14, 16-18 under 35 U.S.C. 103 as being unpatentable over Yamawaki-Ogata (Eur. J. Cardio-Thoracic Surgery, 2014, Vol. 45, e156-165) as supported by Daugherty (J Clin Invest., 2000, Vol. 105, No. 11, pg 1605-1612) and Signore (2002/0022055) in view of Swaye (Circulation, 1983, Vol. 67, No. 1, pg 134) was withdrawn because the combined teachings of Yamawaki-Ogata, Daugherty, Signore, and Swaye is limited to administering MSCs into mice to treat aortic aneurysms while the claims are limited to isolating pluripotent cells from mesenchymal tissue and administering those pluripotent cells to a human. 
The rejection of claims 10, 14, 16-18 under 35 U.S.C. 103 as being unpatentable over Dezawa (WO 2011/007900), Masayori (JP 2015159895), Yamawaki-Ogata (Eur. J. Cardio-Thoracic Surgery, 2014, Vol. 45, e156-165), Daugherty (J Clin Invest., 2000, Vol. 105, No. 11, pg 1605-1612), Signore (2002/0022055), and Schneider (Circulation, (NOV 3 2009) Vol. 120, No. 18, Suppl. 2, pp. S1025) has been withdrawn because applicants showed unexpected results. Fig. 1, pg 6, para 17; Example 4, para 36 show unexpected improvement in treating aortic aneurysm using Muse cells as compared to MSCs used by Yamawaki-Ogata. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10 and 14 have been allowed. 

		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632